Citation Nr: 0725266	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for chronic urinary 
tract infections.  

3.  Entitlement to service connection for colon polyps.  

4.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability, from March 18, 2003.  

5.  Entitlement to a compensable evaluation for a right knee 
disability, prior to March 18, 2003.  

6.  Entitlement to a compensable evaluation for hemorrhoids, 
from the initial grant of service connection.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1986 to February 
1987, from March 1988 to March 1989, and from January 1996 to 
October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the RO 
which granted service connection for status post arthroscopic 
partial anteromedial meniscectomy of the right knee and 
status post hemorrhoidectomy, each rated noncompensably 
disabling, and denied service connection for status post 
laminectomy at L5-S1, chronic urinary tract infections, and 
colon polyps (characterized as anal polyps).  In January 
2004, the RO assigned an increased rating to 10 percent for 
the right knee disability, effective from March 18, 2003, the 
date of a VA outpatient record showing increased disability.  
A videoconference hearing before the undersigned member of 
the Board was held in June 2007.  

The issues of service connection for a back disability, colon 
polyps, chronic urinary tract infections, and increased 
(staged) evaluations for the right knee disability, from the 
initial grant of service connection are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim for 
an increased rating for hemorrhoids have been obtained by VA.  

2.  The veteran's hemorrhoids are manifested by complaints of 
tenderness and bleeding and no more than moderate internal 
and external hemorrhoids; large, thrombotic, irreducible, 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences, or persistent bleeding with anemia or 
fissures have not been demonstrated.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Part 
4, Diagnostic Code 7336 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for a compensable evaluation for 
hemorrhoids, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2001, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate her claim and that VA would assist her 
in obtaining evidence, but that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claim and to submit any evidence in her possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and available private medical records identified by 
her were obtained and associated with the claims file.  The 
veteran was afforded three VA genitourinary examinations 
during the pendency of this appeal and testified at a 
videoconference hearing before the undersigned member of the 
Board in June 2007.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issue for a 
compensable evaluation for hemorrhoids is available and not 
part of the claims file.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, VA did not 
provide the veteran with notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date prior to the initial rating decision.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on the issue 
for a compensable evaluation for hemorrhoids.  See Id; 
Pelegrini v. Principi, supra; Quartuccio v. Principi, supra.  
In this regard, the April 2001 letter addressed the veteran's 
original application for service connection.  In November 
2001, the RO awarded service connection for hemorrhoids.  
Therefore, the April 2001 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Additionally, the veteran was subsequently 
provided notice of the type of specific evidence necessary to 
establish an effective date.  (See March 2006 RO letter.)  

The veteran's current appeal is for higher initial evaluation 
for her hemorrhoids.  The RO issued a statement of the case 
in January 2004, providing the veteran with pertinent 
criteria for establishing a higher initial rating.  Thus, the 
Board finds that VA complied with the procedural requirements 
of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  
Id.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate her claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

The issue on appeal arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

The disability at issue, hemorrhoids, both internal and 
external, are rated pursuant to the provisions of Diagnostic 
Code (DC) 7336, which provides for a noncompensable rating 
when there is evidence of mild or moderate hemorrhoids.  A 10 
percent rating is assigned when there is evidence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent rating 
is assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or hemorrhoids with 
fissures.  38 C.F.R. § 4.114, DC 7336.  

The service medical records showed that the veteran underwent 
hemorrhoidectomy for multiple internal and external 
hemorrhoids without complication in January 1998.  A follow-
up report two weeks after the surgery showed a few skin tags 
circumferentially, but was otherwise healing well.  The 
service medical records showed no further complaints, 
treatment, or abnormalities referable to her hemorrhoids.  

On VA rectum and anus examination in May 2001, there were a 
few external hemorrhoids, but no signs of bleeding, fecal 
leakage, fissures, or anemia and sphincter tone was normal.  

At the videoconference hearing in June 2007, the veteran 
testified that she had no flare-ups or other problems related 
to her hemorrhoids since around the time of her surgery in 
service, and had been asymptomatic since 1997. 

Comparing the veteran's manifestations to the rating 
criteria, it is evident that the criteria for a compensable 
rating are not more nearly approximated.  While a several 
internal and external hemorrhoids were excised in service, 
the veteran testified in June 2007, that she has not had any 
recurrence since the surgery.  The objective evidence of 
record shows only a few residual external hemorrhoids and 
occasional bleeding with bowel movements.  However, there is 
no evidence of irreducible, large, or thrombotic hemorrhoids 
with excessive redundant tissue and evidencing frequent 
recurrences.  The objective findings on VA examination showed 
normal sphincter tone and no signs of bleeding, fecal 
leakage, fissures, or anemia.  

After considering all the evidence of record, including the 
veteran's testimony, the Board finds that the preponderance 
of it is against the claim.  Accordingly, the Board finds no 
basis for the assignment of a compensable evaluation for 
hemorrhoids.  


ORDER

A compensable evaluation for hemorrhoids, is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran contends that she was treated for chronic urinary 
tract infections and had colon polyps removed at a private 
hospital during service, and that she has been treated for 
both problems by private doctors on numerous occasions since 
her discharge from service.  The service medical records show 
that the veteran was evaluated on one occasion for possible 
urinary tract infection in August 1998.  However, all 
clinical and diagnostic studies were negative at that time, 
and there were no further complaints, treatment, or pertinent 
abnormalities shown in service.  The service medical records 
are silent for any treatment or abnormalities referable to 
colon polyps nor was there any mention that she had a 
colonoscopy at a private hospital during service.  

At the videoconference hearing, it was noted that no attempt 
had been made to obtain the surgical reports for the reported 
colonoscopy during service from Lutheran Hospital in 
Cleveland, Ohio.  (T p.11).  The veteran also testified that 
she underwent right knee surgery at a private facility around 
May 2003, and that she had back surgery at Fisher-Titus 
Hospital within the first year of her discharge from service.  
The claims file includes surgical reports for deep vein 
thrombosis of the right leg from Fisher-Titus Hospital in 
June 2003, but do not include any records from that facility 
prior to that time.  Also absent from the file are any 
private medical records for the reported treatment of urinary 
tract infections, colonoscopies, or the right knee surgery.  
Although the veteran has repeatedly indicated that she would 
provide these records or authorization for VA to assist her 
in obtaining this evidence, she has not done so.  

Concerning the veteran's low back disability, the Board notes 
that the service medical records are silent for any 
complaints, treatment, abnormalities, or diagnosis for any 
low back problems in service.  The evidence showed that the 
veteran received extensive treatment for right knee problems 
after she slipped on ice and fell in February 1999 (during 
service), but do not reflect any complaints or treatment for 
any back problems until August 2001, more than nine months 
after her discharge from service.  At that time, the veteran 
reported a history of back pain for six months, and made no 
mention of any prior injury.  The evidence as currently 
constituted in the claims file includes treatment records 
from a private neurologist from 2001 to 2003, but do not 
indicate that any surgery was performed.  While the 
neurologist opined that the veteran's current low back 
disability was caused by her fall in service in 1999, he 
provided no discussion or analysis as to the basis for that 
opinion.  

Concerning the right knee disability, the Board notes that 
while the veteran was examined by VA in October 2003, the 
examiner did not provide sufficiently detailed information to 
assess the degree of functional impairment of the right knee 
under 38 C.F.R. §§ 4.40, 4.45, and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In that case, the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court"), held that any identified functional loss 
should be, if feasible, expressed in terms of additional 
range of motion loss.  Furthermore, the claims file was not 
made available to the examiner for review.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole-recorded history.  See also EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); and Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  

Finally, the Board notes that exhaustive inquiries were 
undertaken to obtain the veteran's service medical records 
for her service from October 1986 to February 1987, and from 
March 1988 to March 1989, including any clinical records at 
Wright-Patterson Air Force Base in Ohio, without success.  
While it appears that the more recent requests included a 
search under the veteran's names prior to her most recent 
marriage, the earlier requests for records from the National 
Personal Records Center (NPRC) did not.  Therefore, another 
request for records from the NPRC for the above dates under 
the former names of the veteran should be undertaken.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Given the 
medical complexity of this case and the absence of 
potentially probative medical reports, the Board finds that 
further development is necessary prior to further appellate 
review.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated her for any urinary 
tract infections, colon polyps, and right 
knee and back problems since her 
discharge from service.  Of particular 
interest are all records from her primary 
care providers Dr. Kapel and Dr. Dionne; 
from her Obstetrics and Gynecology 
(OB/GYN) physician Dr. Jones of Norwalk, 
Ohio, and from Dr. Schein for right knee 
surgery in early 2003.  All records from 
Lutheran Hospital, Cleveland, Ohio for a 
colonoscopy in 1998, and from Fisher-
Titus Hospital for back surgery in 2000, 
should also be obtained.  After securing 
the necessary releases, the AMC should 
attempt to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, she should be so informed 
and it should be documented in the claims 
folder.  

2.  The AMC should contact the NPRC and 
request all service medical records for 
the veteran under all of her previous 
names prior to her current marriage, for 
service from October 2, 1986 to February 
27, 1987 and from March 28, 1988 to March 
29, 1989.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine: 1) 
the etiology and, if feasible, date of 
onset of her low back disability, and; 2) 
the current severity of her right knee 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  All appropriate 
testing should be undertaken in 
connection with this examination.  The 
pertinent clinical findings documented in 
the record, and reasons that form the 
basis of any opinion should be clearly 
set forth in the report.  The examiner 
should provide an opinion as to the 
following:  

I.  Is it at least as likely as not 
that any current low back disability 
was present in service or is 
otherwise related to military 
service?  

II.  The examiner should note any 
limitation of motion in the right 
knee, and indicate what is 
considered normal range of motion.  

III.  Indicate whether the right 
knee exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

IV.  Lastly, the examiner should 
express an opinion on whether pain 
in the right knee could 
significantly limit functional 
ability during flare-ups or when the 
knee is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The examiner should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's right knee disability in 
accordance with the specified criteria.  
The physicians should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, it should so 
state and indicate the reasons.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  Based on the evidence obtained 
pursuant to this remand concerning the 
claims for urinary tract infections and 
colon polyps, the AMC should undertake 
any action deemed appropriate, including 
scheduling the veteran for examinations 
as deemed warranted.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims.  

6.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, 
determine whether the examiners have 
provided the requested medical opinions.  
If not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2006).  

7.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


